



COURT OF APPEAL FOR ONTARIO

CITATION: R. v.
    Alexander, 2015 ONCA 167

DATE: 20150316

DOCKET: C57079 & C57493

Sharpe, Gillese and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Justin Alexander and Thomas Stephens

Appellants

Daniel C. Santoro and Angela Ruffo, for the appellant
    Justin Alexander

Jill R. Presser and Anne Marie Morphew, for the
    appellant Thomas Stephens

Joanne Stuart, for the respondent

Heard: March 5, 2015

On appeal from the conviction entered on February 12,
    2013, and the sentence imposed on May 15, 2013, by Justice John R. Sproat of
    the Superior Court of Justice, sitting with a jury.

BY THE COURT:


[1]

The appellants were convicted of a drug-related kidnapping (three
    counts) and robbery (two counts). They raise several grounds of appeal related
    to rulings made by the trial judge arising from the evidence of two recanting
    witnesses.

[2]

K.M., the girlfriend of the appellant Stephens at the time of the
    incident, was initially charged as a party to the kidnapping. Those charges
    were stayed by the Crown after she gave a sworn videotaped statement
    inculpating the appellants. The Crown called K.M. as a witness at trial and she
    gave evidence in her examination-in-chief consistent with the videotaped
    statement. However, at the conclusion of the examination-in-chief and
    throughout her cross-examination, K.M. recanted the videotaped statement and
    her testimony-in-chief, explaining that she implicated the appellants because of
    threats from the police and from a gang purportedly associated with the alleged
    victims of the kidnapping. She insisted that there had been no kidnapping. The
    trial judge permitted Crown counsel to cross-examine K.M. as an adverse witness
    during re-examination.

[3]

The appellants submit that the trial judge erred by ruling that the
    videotaped statement could be admitted for the truth of its contents pursuant
    to
R. v. K.G.B.
, [1993] 1 S.C.R. 740.  The appellants submit further
    that the trial judge erred by refusing to permit defence counsel the
    opportunity to cross-examine K.M. on the
K.G.B.
statement after it had
    been admitted for its truth.

[4]

Another Crown witness, B.K., was also initially charged in the
    kidnapping. Before the appellants trial, B.K. struck a deal with the Crown: 
    B.K. would plead guilty to kidnapping one of the purported victims and sign an
    agreed statement of facts inculpating the appellants in exchange for the Crown
    taking a joint position on a three-year sentence.  At the appellants trial, B.K.
    gave a version of the events inconsistent with the agreed statement of facts
    filed on his guilty plea.  His testimony did not inculpate the appellants. 
    B.K. also explained that he had implicated the appellants in his guilty plea
    because of threats he had received from the police and from the purported
    victims. The Crown successfully applied to cross-examine B.K. on the agreed
    statement of facts. The trial judge also ruled that the proceedings on his
    guilty plea and the agreed statement of facts were admissible for the truth of
    their contents. The appellants submit that he erred in admitting the entire
    record of guilty plea proceedings.

[5]

The trial crown, obviously upset by the conduct of these recanting
    witnesses, made certain statements in the presence of the jury suggesting that K.M.
    and B.K. were recanting because they had been intimidated.  In the case of K.M.,
    the Crown implied that associates of the appellants were in the courtroom and influencing
    the witness. The trial judge dismissed the appellants motion for a mistrial.

[6]

The appellants raise the following grounds of appeal:

1. The trial
    judge erred by admitting K.M.s videotaped statement for the truth of its
    contents;

2. The trial
    judge erred by refusing to permit defence counsel to cross-examine K.M. again
    after her videotaped statement was entered for its truth;

3. The trial
    judge erred by admitting the proceedings on B.K.s guilty plea and the agreed
    statement of facts for the truth of their contents;

4. The trial
    judge erred by dismissing the defence motion for a mistrial based on the
    impugned comments of the trial Crown;

5.The
    appellant Stephens seeks leave to appeal his sentence.

[7]

We have concluded that these appeals must be allowed and a new trial
    ordered on grounds two and three.  Accordingly, we find it unnecessary to determine
    the remaining grounds.

The trial judge erred by refusing to permit defence counsel to
    cross-examine K.M. on her videotaped statement

[8]

K.Ms videotaped statement was not admitted for the truth of its
    contents until after the examination-in-chief, cross-examination, and
    re-examination had been completed. Assuming, without deciding, that the trial
    judge properly admitted K.M.s videotaped statement, the trial judge erred by
    refusing to permit defence counsel to cross-examine her on that statement after
    it had been admitted.

[9]

The trial judge ruled that defence counsel should have anticipated that
    the Crown would introduce the statement under the
K.G.B.
principle and
    should have conducted their initial cross-examinations accordingly.  He wrote,
    at para. 13 of his trial rulings, that the defence also knew that any attempt
    to recall [K.M.] following her re-examination, and to cross-examine her
    further, was at best unclear in law.

[10]

We
    disagree. It was clearly on the cards that the Crown would seek to have the
    statement introduced for its truth. However, it would put defence counsel in an
    awkward if not impossible position to require them to conduct their
    cross-examinations in anticipation of a successful
K.G.B.
application. 
    Defence counsel were entitled to proceed on the regular basis, namely that if
    the Crown adduced further evidence from a witness, they would be permitted
    further cross-examination on that evidence.

[11]

In
    our view, the proposition that the defence had the right to conduct the
    cross-examination on the
K.G.B.
statement after it had been introduced
    for its truth is well-established in the case law: see
R. v. Duong
, 2007 ONCA 68, 84 O.R. (3d) 515,
at paras.
    58-59.

[12]

In
K.G.B
, at p. 794, Lamer J. observed for the majority that in the case of
    prior inconsistent statements, the most important hearsay danger, namely the
    lack of contemporaneous cross-examination, is also the most easily remedied by
    the opportunity to cross-examine at trial. At p. 796, in summarizing the reliability
    requirement of the new exception to the rule against hearsay, Lamer J.
    identified the importance of 
a full opportunity
    to cross-examine the witness respecting the statement
.

[13]

In
    denying the defence the right to cross-examine K.M. after her police statement
    was entered for the truth of its contents, the trial judge stripped away the
    most important circumstantial guarantee of the statements reliability.

[14]

We
    also disagree with the trial judges second reason for refusing to permit
    cross-examination, namely that defence counsel had already covered the
    necessary ground and that any further examination would serve no useful
    purpose. We recognize that this was a difficult trial with many twists and
    turns and that trial judges have the discretion to control the proceedings in
    their own courtroom.  However, there were many details in K.M.s police
    statement that had not been adduced by the Crown in examination-in-chief or in
    re-examination. The defence was also entitled to cross-examine K.M. on why she
    said what she did in the police statement.  More generally, it was not for the
    trial judge to speculate as to whether the defence would benefit from
    cross-examination on the police statement.  Cross-examination was crucial for
    the reliability of the statement under
K.G.B.
and, as this court
    reiterated in
Duong
, at para. 22, The right of the defence to
    cross-examine witnesses for the prosecution is fundamental to our adversarial
    system of justice.  Counsel do not have to justify their right to
    cross-examine.

[15]

Nor
    do we accept the trial judges third reason for refusing cross-examination,
    namely that as K.M. was in custody, having been arrested for perjury
    immediately after her testimony concluded, her courtroom demeanor would be
    affected by the fact that she had been arrested. We agree with the appellants
    that it was unfair to use the Crowns decision to arrest K.M.  as a reason for
    why K.M. could not be recalled.

The trial judge erred by admitting the proceedings on B.K.s
    guilty plea and the agreed statement of facts for the truth of their contents

[16]

The
    trial judge made this ruling on the basis of this courts judgment in
R. v.
    Youvarajah
, 2011 ONCA 654, 107 O.R. (3d) 401.  In 2013 SCC 41, [2013] 2
    S.C.R. 720, a majority of the Supreme Court reversed that judgment.  The trial
    judge did not have the benefit of the Supreme Courts
Youvarajah
decision.  
    We agree with the submission that paragraphs 33 and 54 of the Supreme Courts
    judgment govern this case:

In light of the
    trial judge's obligation to act as evidentiary gatekeeper, I turn first to the
    specific hearsay dangers posed by the prior inconsistent statement in this case
    as noted by the trial judge. In the context of the plea bargain, D.S. had a
    strong incentive to minimize his role in the crime and to shift responsibility
    to the appellant, a co-accused, in order to obtain a favourable outcome. There
    was no opportunity to observe the demeanour of D.S. or his own choice of words,
    as the ASF was drafted by counsel and was not spontaneous. When D.S. asserted
    solicitor-client privilege, the ability to cross-examine was curtailed.



Given the nature of the hearsay dangers in this particular
    case, the trial judge did not err in concluding that nothing short of full
    cross-examination could overcome them. Here, the cross-examination at trial
    would be significantly limited by the claim of solicitor-client privilege. The
    statement was not videotaped. There had been no oath or affirmation when the
    statement was made. The transcript of the guilty plea proceedings established
    the words of the prior statements but was not a suitable substitute to assess
    D.S.'s demeanour and credibility at the time the statement was made. Lastly,
    the ASF was not spontaneous and was not in D.S.'s own words. Under the
    circumstances, I cannot conclude that the trial judge erred in finding that
    there were inadequate substitutes to test and assess the truth of the evidence.

[17]

As
    made clear by the Supreme Court in
Youvarajah
, at paras. 26-30, the
    admission of agreed statements of fact for their truth should be consistent
    with the courts earlier decisions in
K.G.B.
and
R. v. Khelawon
,
    2006 SCC 57, [2006] 2 S.C.R. 787.  That is, when a witness recants, the agreed
    statement of facts may be admissible for its truth as an out-of-court prior
    inconsistent statement if threshold reliability can be established by the
    presence of adequate substitutes for testing truth and accuracy (procedural
    reliability):
Youvarajah
, at para. 30.

[18]

In
    our view, the subsequent decision of this court in
R. v. Kanagalingam
,
    2014 ONCA 727, 315 C.C.C. (3d) 199, is distinguishable from the present case.

[19]

First,
    unlike the situation in
Kanagalingam
, B.K. did not swear to the truth
    of the agreed statement of facts at his guilty plea.

[20]

Second,
    in the case at bar, as in
Youvarajah
, but unlike the situation in
Kanagalingam
,
    cross-examination of the recanting witness was limited by an assertion of
    solicitor-client privilege.

[21]

Third,
    B.K.s agreed statement of facts contains many statements damaging to the
    appellants that were not matters upon which B.K. could testify to directly as
    they amounted to inadmissible hearsay. Important details of the alleged
    kidnapping that were not within B.K.s personal knowledge were recited.   In
    some instances, the agreed statement of facts indicates that B.K. had learned
    some of these details from others involved. But even in these instances, it is
    not indicated who precisely told B.K. this information.   For example, it is
    stated that B.K. was told that the purported kidnapping victims had been
    threatened with physical violence and was told that Alexander and the others
    had firearms, though he did not see them.  Unless one of the appellants told
    B.K. about the guns, this hearsay would not be admissible under the exception
    for party admissions.

[22]

Fourth,
    the trial judge admitted not only the agreed statement of facts and the guilty
    plea but the entire transcript of B.K.s guilty plea proceeding. The transcript
    included counsels submissions on sentence as well as the sentencing judges findings
    and reasons for sentence. Statements made by counsel on B.K.s guilty plea
    proceedings and findings made by the sentencing judge were not admissible as
    evidence against the appellants.  In addition to being inadmissible, some of
    these statements and findings were highly prejudicial to the appellants.

Disposition

[23]

For
    these reasons we allow the appeals against conviction, set aside the
    convictions, and order a new trial.  As the appeals from conviction are
    allowed, Stephens application for leave to appeal sentence is dismissed as
    moot.

Released: R.J.S.  March 16, 2015

Robert J.
    Sharpe J.A.

E.E. Gillese J.A.

M.L. Benotto
    J.A.


